DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
All references in the IDS forms filed have been considered by the Examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 1-2 and 13 are objected to because of the following informalities:  
Claim 1- 
“in each case the one end” would read better as “in each case one end”
“and the other end” would read better as “and other end”
Claim 2- “that the ends… fixed to the base plate” should read as “that the one ends… secured to the base plate”
Claim 13- “The bandage as claimed in one of claim 6” should read as “The bandage as claimed in claim 6”  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harder (US 20070185428 A1).
Regarding claim 1, Harder discloses a bandage (Abstract, Figure 1) including:
a. a flat material web (Figure 1- strip of material 10) having a first (Figure 1- side of material 10 attached to pad 16) and a second side (Figure 1- side of material 10 attached to anchor 18) and a first (Figure 1- near end of material 10 having Velcro® strip 12) and second end (Figure 1- far end of material 10 having Velcro® strip 114) which are spaced apart in the longitudinal direction of the bandage (Figure 1- strips 12,14 at each opposite end of material 10 are shown to be spaced apart in the longitudinal direction of the material 10), 
b. a wound dressing pad (Figure 1- high absorbent pad 16) on the first side of the flat material web (Figure 1- pad 16 attached to indicated first side of material 10), 
c. a pressure applicator (Figure 1- H-anchor 18) on the second side of the flat material web opposite the wound dressing pad (Figure 1- anchor 18 and pad 16 are on opposite sides of the material 10), 
d. a fastening element (Figure 4- barrette clip 20) at the second end of the flat material web for fastening the second end of the flat material web on or to itself when the bandage is positioned on a carrier ([0020]- “Alternately, or in conjunction with the far end Velcro.RTM. strip 14, a barrette clip 20 can be sewn into the far end of the material as shown in FIG. 4. Regardless of any twisting of the material, the barrette clip 20 can be rotated so that the teeth capture the upper and lower edges of the underlying layer of material 10, thereby positively securing the end in place”), characterized in that 
the pressure applicator (Figure 1- H-anchor 18) comprises a base plate (annotated Figure 1- indicated crosspiece of anchor 18) and two elongated fixing elements (annotated Figure 1- indicated legs of anchor 18) which are arranged in the longitudinal direction of the bandage on both sides of the base plate ([0015]- “The H-anchor has two vertical legs located transversely across the bandage and the legs are connected by a cross-piece (forming the letter "H")”) and extend at an angle to the longitudinal direction of the bandage (annotated Figure 1- indicated legs of anchor 18 extend generally perpendicular ~90° to the indicated longitudinal axis of material 10), wherein in each case the one end of the fixing elements is secured to the base plate (annotated Figure 1- indicated one end of each leg of the anchor 18 is shown to be secured to the indicated crosspiece) and the other end is free (annotated Figure 1 & Figures 3-4- indicated other end of each leg of the anchor 18 is shown to be free from the material 10) and the fixing elements realize a gap between them and the base plate over their remaining length (additional annotated Figure 1- indicated gaps between indicated legs of anchor 18 and the indicated crosspiece). 

    PNG
    media_image1.png
    484
    894
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    482
    857
    media_image2.png
    Greyscale

	Regarding claim 2, Harder discloses the bandage as claimed in claim 1. Harder further discloses characterized in that the end of the fixing elements (annotated Figure 1 above- indicated one ends of the indicated legs of the anchor 18) fixed to the base plate are situated diagonally opposite one another (annotated Figure 1 above- indicated one ends fixed to the crosspiece of the anchor 18 are situated diagonally opposite one another).  
Regarding claim 3, Harder discloses the bandage as claimed in claim 1. Harder further discloses characterized in that the base plate (annotated Figure 1 above- indicated crosspiece) comprises a rectangular or parallelogram-like form ([0015]- discusses the H-shape anchor 18 formed of legs and a crosspiece, Figure 1- shows a transverse tab sewn over the crosspiece of the H-anchor 18, wherein it is understood that crosspiece would have a similar rectangular/parallelogram shape of the tab).
Regarding claim 4, Harder discloses the bandage as claimed in claim 1. Harder further discloses characterized in that the free ends of the fixing elements (annotated Figure 1 above- indicated other ends of the indicated legs of anchor 18) project beyond the base plate with respect to the longitudinal direction of the bandage (see annotated Figure 1 above- indicated other ends are shown to project beyond crosspiece along the indicated longitudinal axis of the bandage).
Regarding claim 5, Harder discloses the bandage as claimed in claim 1. Harder further discloses characterized in that the pressure applicator (Figure 1- anchor 18) is arranged centrally above the wound dressing pad (Figure 1- anchor 18 is arranged centrally above absorbent pad 16).
Regarding claim 6, Harder discloses the bandage as claimed in claim 1. Harder further discloses characterized in that a holding portion is realized at the first end of the flat material web (Figures 1 & 2- end of material 10 having Velcro® strip 12 is capable of being held by a user, thus is understood to also be a holding portion, [0016]- discusses the application of the bandage onto a wound area using a “single-handed operation” when “assistance is not readily available”). 
Regarding claim 7, Harder discloses the bandage as claimed in claim 1. Harder further discloses characterized that the gap between the fixing elements and the base plate extends in a substantially straight manner (annotated Figure 1 above- indicated gaps between crosspiece and indicated legs are shown to extend in a substantially straight manner along both longitudinal and opposing lateral axes).
Regarding claim 10, Harder discloses the bandage as claimed in claim 1. Harder further discloses characterized in that the bandage is a compression bandage (Title, [0006-0008]- discusses the “compression bandage” and how it applied compression to an affected area).
Regarding claim 11, Harder discloses the bandage as claimed in claim 1. Harder further discloses that the bandage is packaged in a roll form ([0015]- “The present invention, an elastic bandage, comprises a strip of material 10 in the form of a roll, preferably at least 3'' to 6'' in width, and 48'' to 60'' long.”) so that the first end of the flat material web is on the outside ([0015-0016]- discusses the bandage being in the form of a roll which is unrolled after the pad 16 is located over the wound wherein the end of the material 10 having Velcro® strip 12 is applied to the extremity first as shown in Figure 2, thus the bandage is capable of being rolled such that the first end is on the outside as this ends is applied first).
Regarding claim 13, Harder discloses the bandage as claimed in claim 6. Harder further discloses characterized in that the wound dressing pad (Figure 1- absorbent pad 16) connects to the holding portion (Figures 1 & 2- end of material 10 having Velcro® strip 12 is capable of being held by a user, thus is understood to also be a holding portion) in the longitudinal direction of the bandage ([0015]- “Near one end of the elastic roll (the ends of the material are defined as the near end and the far end), a high absorbent pad 16, in a preferred embodiment at least 5''.times.8,'' is attached.”, Figure 1).
Regarding claim 14, Harder discloses the bandage as claimed in claim 1. Harder further discloses characterized in that the wound dressing pad (Figure 1- absorbent pad 16) comprises a shell (Figure 1- inherent outer pouch of the pad 16 forms a shell) which is filled with an absorbent material (Claim 5- The compression bandage according to claim 1, wherein said pad comprises an absorbent pad., [0008]- “The application of the absorbent pad to a trauma seals that wound”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harder (US 20070185428 A1) in view of Grau (US 5628723 A).
Regarding claim 8, Harder discloses the bandage as claimed in claim 1 as discussed above.
Harder does not disclose wherein the fixing elements and/or the base plate are deformable elastically at least in portions. Grau teaches an analogous compression bandage (Abstract, Figure 3- bandage 100) comprising an analogous anchor (Figure 3- pressure enhancement member 106) having fixing elements (Figure 3- two arcuate upper wings 124) and/or a base plate (Figure 3- base 122) that are deformable elastically at least in portions ([Col 5, lines 64-65]- “Pressure enhancement member 106 is preferably made of a flexible, resilient material, such as a structural plastic”, Figures 7 thru 9- shows the partial steps of bandaging a wound with bandage 100 wherein upper wings 124 deform when web portion 104 of bandage 100 pushes through gap 130 into space 134) providing for a resilient structure which is capable of being subjected to a pushing force when the bandage is wrapped to apply pressure to a wound area (Grau- [Col 6, lines 37-61]). Harder and Grau are analogous because they both teach compression bandages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fixing elements of Harder to be comprised of a material which is deformable elastically at least in portions as taught by Grau. A person of ordinary skill would have been motivated to have deformable elastic fixing elements because Grau suggests it provides for a resilient structure which is capable of being subjected to a pushing force when the bandage is wrapped to apply pressure to a wound area (Grau- [Col 6, lines 37-61]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harder (US 20070185428 A1) in view of Langen (US 20090208698 A1).
Regarding claim 12, Harder discloses the bandage as claimed in claim 1 as discussed above. 
Harder does not disclose that the flat material web consists of a mono-elastic woven fabric. Langen teaches an analogous bandage (Abstract, [0001]- “The invention relates to a medical adhesive planar structure, preferably in the form of bandage”) comprising of a mono-elastic woven fabric material ([0002]- “prior art, the use of extensible or elastic medical planar structures in the form of wovens, knitted fabrics, and nonwovens is known, wherein elastic warp threads are made of high-twist cotton yarn, elastodiene fiber, spandex, thermoplastic rubber or textured multifilament yarn made of chemical fibers partly combined with other non -elastic warp threads and suitable weft threads and nonwovens. The planar structure manufactured in this way exhibits elastic extensibility parallel to the warp threads, i.e. the planar structure can be stretched by applying a tensile force in the longitudinal direction and returns by elastic recovery to its original non-stretched condition more or less immediately after removal of the tensile force.”), providing for greater range of stretch of the bandage when a tensile force is applied in the longitudinal direction (Langen- Abstract, [0001-0002]). A person of ordinary skill would recognize that “elastic warp threads” as taught by Langen are considered mono-elastic components of fabric as evidenced by the instant invention (see [page 12, lines 25-29]). Harder and Langen are analogous because they both teach elongate bandages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material of the flat material web of the bandage of Harder to be specifically consisting of a mono-elastic woven fabric as taught by Langen and evidenced by the disclosure of the instant invention. A skilled artisan would have been motivated to utilize the specific material as discussed because Langen suggests that this provides for greater range of stretch of the bandage when a tensile force is applied in the longitudinal direction (Langen- Abstract, [0001-0002]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harder (US 20070185428 A1) in view of Chabba (US 7972288 B2).
Regarding claim 12, Harder discloses the bandage as claimed in claim 11 as discussed above. 
Harder does not disclose a releasable and/or destructible unroll lock is provided which presents further unrolling after a defined length proceeding from the first end. Chabba teaches an analogous elongate bandage (Abstract, Figure 12- bandage 14) packaged in roll form (Figure 12- bandage 14 is shown to be coiled within package 34) having a releasable and/or destructible unroll lock (Figures 12 & 13- releasable clamp 39) provided which prevents further unrolling after a defined length proceeding from the first end (Figures 12 & 13- releasable clamp 39 which clamps the opening of the package 34 after bandage is dispensed through opening 37 keeps the coiled bandage 14 from further unrolling, [Col 10, line 47- Col 11, line 6]), providing limited exposure of the bandage to the air which is understood to be less contaminated to be placed over a wound and ensures longevity of the bandage for future use (Chabba- [Col 10, lines 29-62]). Harder and Chabba are analogous because they both teach elongate bandages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rolled bandage of Harder to include packaging with a releasable unroll lock provided to prevent further unrolling after a defined length proceeding from the first end as taught by Chabba. A skilled artisan would have been motivated to utilize packaging with a releasable unroll lock because Chabba suggests that provides limited exposure of the bandage to the air which is understood to be less contaminated to be placed over a wound and ensures longevity of the bandage for future use (Chabba- [Col 10, lines 29-62]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4377159 A (Hansen)- pressure bandage with an absorbent pad.
US 3156242 A (Crowe)- elongated pressure bandage with absorbent pad.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        May 5, 2022


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786